MEMORANDUM **
Karitina Barcenas-Bruno, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her motion to continue and ordering her removed. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to continue. See Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008) (per curiam). We deny in part and dismiss in part the petition for review.
The IJ did not abuse his discretion in denying Barcenas-Bruno’s motion to continue in order for her claim to “ripen” because she failed to establish that she was eligible for relief. See 8 C.F.R. § 1003.29; see also Sandoval-Luna, 526 F.3d at 1247 (IJ’s denial of an additional continuance was within discretion where relief was not immediately available to petitioner).
We lack jurisdiction to consider Barce-nas-Bruno’s due process claim because she failed to exhaust it before the BIA. See *156Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.